NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

           TREVA R. WOODS-CALHOUN,
               Claimant-Appellant

                           v.

    ROBERT A. MCDONALD, SECRETARY OF
           VETERANS AFFAIRS,
              Respondent-Appellee
            ______________________

                      2016-1588
                ______________________

   Appeal from the United States Court of Appeals for
Veterans Claims in No. 13-3507, Chief Judge Bruce E.
Kasold.
               ______________________

                Decided: June 14, 2016
                ______________________

   TREVA R. WOODS-CALHOUN, Covington, TN, pro se.

    ZACHARY JOHN SULLIVAN, Commercial Litigation
Branch, Civil Division, United States Department of
Justice, Washington, DC, for respondent-appellee. Also
represented by BENJAMIN C. MIZER, ROBERT E.
KIRSCHMAN, JR., CLAUDIA BURKE; Y. KEN LEE, CHRISTINA
2                             WOODS-CALHOUN   v. MCDONALD




LYNN GREGG, Office of General Counsel, Department of
Veterans Affairs, Washington, DC.
                 ______________________

       Before LOURIE, DYK, and STOLL, Circuit Judges.
PER CURIAM.
    Ms. Treva R. Woods-Calhoun appeals from a decision
of the United States Court of Appeals for Veterans Claims
(“the Veterans Court”). The Veterans Court affirmed a
decision of the Board of Veterans’ Appeals (“the Board”)
denying benefits for migraine headaches, flat feet, and
diabetes mellitus. Because we discern no legal error in
the decision of the Veterans Court, we affirm.
                      BACKGROUND
    Ms. Woods-Calhoun served on active duty from De-
cember 1986 to April 1991. In October of 2008, a De-
partment of Veterans Affairs (VA) regional office denied
Ms. Woods-Calhoun’s claims for service connection for
diabetes mellitus, flat feet, migraine headaches, and
hearing loss. In April of 2011, on appeal, the Board
remanded for further fact-finding regarding her claims.
On remand, the VA examiner concluded that a service
connection existed for her hearing loss but that the injury
was minor and non-compensable. The VA examiner also
concluded that Ms. Woods-Calhoun did not suffer from
diabetes and that Ms. Woods-Calhoun’s flat feet and
migraine headaches were not service connected.
    Ms. Woods-Calhoun sought review of the denial of her
claims but did not seek review of the hearing loss deter-
mination. Based on the examiner’s findings, the Board
denied service connection for the three conditions at issue
on this appeal: diabetes mellitus, migraine headaches,
and flat feet. The Board found that, relying on the exam-
iner and looking at all of the medical records, “the pre-
WOODS-CALHOUN    v. MCDONALD                               3




ponderance of the evidence shows that the Veteran does
not have diabetes mellitus.” S. App’x 30–31. With respect
to Ms. Woods-Calhoun’s claims for flat feet and migraine
headaches, the Board found that “[t]here is no competent
opinion in support of either of the claims.” Id. at 32. The
Board found Ms. Woods-Calhoun’s claims that these
problems surfaced during her service not credible, leaving
the “only competent opinions of record” to be the examina-
tion reports finding no service connection. Id.
    Ms. Woods-Calhoun appealed to the Veterans Court. 1
The Veterans Court affirmed the decision of the Board,
holding that “the Board’s finding that Ms. Woods-
Calhoun’s allegations regarding in-service foot problems,
headaches, and diabetes were inconsistent with the record
evidence is plausible and not clearly erroneous.” Id. at 3.
    Ms. Woods-Calhoun now appeals to our court. We
have jurisdiction “to review and decide any challenge to
the validity of any statute or regulation or any interpreta-
tion thereof . . . and to interpret constitutional and statu-
tory provisions, to the extent presented and necessary to a
decision.” 38 U.S.C. § 7292(c).



    1   In addition, when the case was pending in the
Veterans Court the VA sought a remand in light of an
error in the examiner’s report stating that the veteran
received treatment for foot pain while in service. Ms.
Woods-Calhoun did not, in fact, receive such treatment.
The Veterans Court found that the examiner’s error was
not prejudicial because “there is no basis to believe [the
examiner] would render a different opinion if he under-
stood that there was a lack of treatment for increased foot
pain while in service, as opposed to his apparent under-
standing that Ms. Woods-Calhoun received such treat-
ment.” S. App’x 12.
4                              WOODS-CALHOUN    v. MCDONALD




                        DISCUSSION
    Throughout her brief, Ms. Woods-Calhoun challenges
the Board’s weighing of evidence in denying her claims for
service connection and the Board’s credibility determina-
tions. These issues are outside our jurisdiction. See 38
U.S.C. § 7292(c); King v. Shinseki, 700 F.3d 1339, 1345–
46 (Fed. Cir. 2012) (“[T]his court is precluded from review-
ing challenges to factual determinations or challenges to
an application of law to fact.”). Ms. Woods-Calhoun also
purports to raise due process violations, asserting that
“[her] Constitutional rights have been violated based on
disabilities.” Cl. Br. at 13. But she offers nothing in
support of this assertion and, as such, it too is outside our
jurisdiction.
     Ms. Woods-Calhoun also contends that the Board and
the Veterans Court did not properly afford her the “bene-
fit of the doubt.” Section 5107(b) of title 38 requires that
“[w]hen there is an approximate balance of positive and
negative evidence regarding any issue material to the
determination of a matter, the [VA] shall give the benefit
of the doubt to the claimant.” 38 U.S.C. § 5107(b). Thus,
“when the positive and negative evidence relating to a
veteran’s claim for benefits are in ‘approximate balance,’
thereby creating a ‘reasonable doubt’ as to the merits of
his or her claim, the veteran must prevail.” Ortiz v.
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001). However,
“the ‘benefit of the doubt’ doctrine has no application
where the Board determines that the preponderance of
the evidence weighs against the veteran’s claim or when
the evidence is not in equipoise.” Fagan v. Shinseki, 573
F.3d 1282, 1287 (Fed. Cir. 2009) (internal quotation
marks omitted) (quoting and citing Ortiz, 274 F.3d at
1366).
   Here, the Board determined that Ms. Woods-
Calhoun’s testimony was not credible and that the pre-
WOODS-CALHOUN   v. MCDONALD                               5




ponderance of the evidence did not support a determina-
tion that Ms. Woods-Calhoun was entitled to service-
connected disability for diabetes, flat feet, and headaches.
This is not a situation where the evidence “in favor of and
opposing the veteran’s claim [was] found to be almost
exactly or nearly equal.” Ortiz, 274 F.3d at 1364. There
was no error in not applying the “benefit of the doubt”
doctrine.
    We note that Ms. Woods-Calhoun also raises argu-
ments relating to her claim for hearing loss and an unre-
lated claim for entitlement to vocational rehabilitation
and employment services. Those claims were not before
the Board or the Veterans Court and are not properly
before us now. Further, it appears from the record that
those claims have already been resolved: Ms. Woods-
Calhoun received a noncompensable service connection
determination in relation to the hearing loss from which
she did not appeal, and Ms. Woods-Calhoun withdrew her
appeal relating to vocational rehabilitation and employ-
ment services.
                       AFFIRMED
                          COSTS
   No costs.